Citation Nr: 0109684	
Decision Date: 03/20/01    Archive Date: 04/04/01

DOCKET NO.  99-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis for the period from September 11, 
1996, to April 21, 1999. 

2.  Entitlement to an evaluation in excess of 10 percent for 
inactive pulmonary tuberculosis for the period on and after 
April 21, 1999.

3.  Entitlement to an effective date prior to April 21, 1999, 
for the grant of a 10 percent evaluation for inactive 
pulmonary tuberculosis.

4.  Entitlement to service connection for a heart and 
vascular disorder, to include as secondary to inactive 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in March 1997 and September 1999.

In the appealed September 1999 rating decision, the RO 
increased the evaluation for the veteran's service-connected 
inactive pulmonary tuberculosis from zero to 10 percent.  
This evaluation was effectuated from April 21, 1999, rather 
than from the date of receipt of his claim on September 11, 
1996.  As such, both the prior zero percent evaluation and 
the current 10 percent evaluation, which represents less than 
the maximum available evaluation under relevant diagnostic 
criteria, remain at issue on appeal. See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The propriety of the prior zero percent 
evaluation will be discussed below in conjunction with the 
claim of entitlement to an earlier effective date for the 
assignment of a 10 percent evaluation, although these are 
separate issues.  See Meeks v. West, 216 F.3d 1363, 1366-67 
(Fed. Cir. 2000).

Additionally, in his October 1999 Notice of Disagreement, the 
veteran requested a VA Travel Board hearing.  However, in a 
March 2000 submission, the veteran indicated that he was not, 
in fact, seeking such a hearing.  His hearing request is 
therefore deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2000).  The veteran did appear for an RO hearing in April 
1999, and the testimony from that hearing is discussed below.

The issue of entitlement to service connection for a heart 
and vascular disorder, to include as secondary to the 
veteran's inactive pulmonary tuberculosis, is addressed in 
the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The revised criteria are more favorable to the veteran's 
claims.

3.  The veteran's claim for an increased evaluation for 
pulmonary tuberculosis was received by the RO on September 
11, 1996.

4.  The claims file contains no objective evidence of 
ascertainable pulmonary residuals from September 11, 1996, to 
January 14, 1997.

5.  Pulmonary function tests conducted on January 15, 1997, 
revealed the ratio of forced expiratory volume in one second 
to forced vital capacity to be 69 percent, and pulmonary 
function testing from June 1999 revealed the same ratio to 
range from 65 to 76 percent, with a further decrease in 
forced expiratory volume in one second.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for inactive 
pulmonary tuberculosis for the period from September 11, 
1996, to January 14, 1997, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97 
Diagnostic Codes 6603 and 6723 (2000); 38 C.F.R. § 4.97 
(Diagnostic Codes 6603 and 6723) (1996); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for a 30 percent evaluation for inactive 
pulmonary tuberculosis for the period on and after January 
15, 1997, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.31, 4.97 (Diagnostic Codes 6603 and 
6723) (2000); 38 C.F.R. § 4.97 (Diagnostic Codes 6603 and 
6723) (1996); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

3.  Entitlement to an effective date to January 15, 1997, is 
granted for an increased evaluation for inactive pulmonary 
tuberculosis.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400(o)(2) (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
claims addressed in this section of the decision and that no 
further assistance is required in order to comply with the 
VA's statutory duty to assist the veteran in developing the 
facts pertinent to his claims.  The Board recognizes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran has been afforded comprehensive VA 
examinations in conjunction with his claims, his hearing 
transcript is of record, and there is no indication of 
missing medical records that might be relevant to these 
particular claims.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Because 
the Board finds that no additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would not be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  In cases where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

As to the question of the effective date of an evaluation, 
the Board observes that the statutory guidelines for the 
determination of an effective date of an award of disability 
compensation are set forth in 38 U.S.C.A. § 5110.  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
In cases of increases in disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date will be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

II.  Factual background

In a June 1951 rating decision, the RO granted service 
connection for minimally active pulmonary tuberculosis in 
view of a June 1951 medical report indicating that the 
veteran's disability preexisted service but was continuously 
active through August 1946.  The RO assigned a zero percent 
evaluation for the period from August to October of 1948 and 
a 100 percent evaluation from October 1948.  In an October 
1951 rating decision, following an October 1951 VA 
examination showing inactive tuberculosis, the RO effectuated 
a gradual reduction of this evaluation.  The 100 percent 
evaluation was to remain in effect through August 1953, with 
a 50 percent evaluation effective from August 1953, a 30 
percent evaluation effective from August 1957, and a zero 
percent evaluation effective from August 1962.  On September 
11, 1996, when the RO received the veteran's current claim, 
the zero percent evaluation was in effect.

In conjunction with the veteran's current claim, the RO 
obtained VA treatment records dated from November 1995 to 
November 1996.  These records, however, primarily concern the 
veteran's heart disorder, although the veteran was treated 
for upper respiratory infections on several occasions.

The veteran underwent a VA tuberculosis examination in 
January 1997, during which he reported that he had a cough 
upon waking up.  He added that he would cough up clear 
phlegm, with no blood, in the first hour after waking up and 
that he could walk for a mile, with one stop.  Upon 
examination, the veteran's oxygen saturation level was 96 
percent on room air.  His lungs were clear to percussion and 
auscultation, with no wheezing.  The anterior-posterior 
diameter was within normal limits.  The examiner described 
the veteran's tuberculosis as inactive, and the diagnoses 
were a history of pulmonary tuberculosis in 1946 and a 
history of reactivation of tuberculosis in 1952.  

Chest x-rays from January 1997 revealed no changes from 
previous x-rays, which had shown minimal interstitial 
fibrosis of both apical regions and minimal apical pleural 
thickening on the left side.  Pulmonary function testing, 
which was conducted on January 15, 1997, revealed forced 
expiratory volume in one second (FEV-1) of 76.9 percent of 
predicted value, the ratio of FEV-1 to forced vital capacity 
(FEV-1/FVC) of 69 percent, and diffusion capacity of the lung 
by the single breath method (DLCO(SB)) of 87.4 percent of 
predicted value.  These results were interpreted as 
suggesting early small airway disease.  

Subsequent VA treatment records, dated through July 1997, 
revealed no respiratory findings other than a viral upper 
respiratory infection in March 1997.  Chest x-rays from May 
1997 revealed chronic interstitial changes within the right 
upper lobe, with superior retraction of the right hilum; 
lucencies in the same region, probably representing 
bronchiectasis; and mild left upper lobe scarring, with left 
apical pleural thickening.  

In March 1998, the veteran's claims file was reviewed by a VA 
doctor, and the report corresponding to this file review 
indicates that the veteran did not have evidence of pulmonary 
tuberculosis at the present time.  The veteran's pulmonary 
function testing was described as normal, and evidence of 
early mild small airway disease was attributed to "30 years 
of smoking."  

In an April 1999 statement, F.A.B., M.D., noted the veteran's 
history of tuberculosis during service and indicated that 
"[h]is medical problems are no different now than when he 
was on this disability, as related to his lungs since 
December 1989."  

During his April 1999 VA hearing, the veteran reported that 
he frequently had shortness of breath, particularly after 
climbing a flight of stairs, walking briskly, or talking.  

In May 1999, the veteran underwent a VA respiratory 
examination, during which he complained of intermittent and 
worsening shortness of breath, typically associated with 
exertion.  Upon examination, the lungs were clear 
bilaterally, with no audible crackles, and resonant to 
percussion.  The relevant diagnoses were a history of 
tuberculosis and dyspnea on exertion, of uncertain etiology 
and with no severe abnormalities on pulmonary function 
testing, echocardiogram, or exercise thallium test.  The 
examiner further noted that it was "at least as likely as 
not that the patient's chronic dyspnea on exertion is related 
to his previous pulmonary disease."  

Pulmonary function testing from June 1999 included both a 
standard study and a post-bronchodilator study.  The standard 
study revealed FEV-1 of 73.9 percent of predicted value and 
FEV-1/FVC of 76 percent.  The post-bronchodilator study 
revealed FEV-1 of 61.7 percent of predicted value and FEV-
1/FVC of 65 percent.  These studies also revealed DLCO(SB) of 
90.1 percent.  The examiner noted that the veteran was unable 
to cooperate fully with the tests and that the reported 
results did not represent a maximum capability, but the 
examiner did not specifically indicate the extent to which 
the results were affected by this failure to cooperate.  
Also, the examiner reported decreased FEV-1 since January 
1997.

III.  Analysis

As the veteran's application was received in September 1996, 
the Board observes that the diagnostic criteria for 
evaluating respiratory disorders has been revised during the 
pendency of this appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that if the applicable 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. at 312-13.  In a recent precedent opinion, however, 
the VA Office of General Counsel determined that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board should first determine whether the intervening change 
is more favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

In this case, the RO has evaluated the veteran's inactive 
pulmonary tuberculosis under criteria applicable to pulmonary 
tuberculosis and emphysema.  Under 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996), mild pulmonary emphysema with 
evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion warranted 
a 10 percent evaluation.  A 30 percent evaluation was in 
order for moderate pulmonary emphysema, with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface, and with pulmonary 
function tests consistent with findings of moderate 
emphysema.  Severe pulmonary emphysema, with exertional 
dyspnea sufficient to prevent one flight of steps or walking 
one block without stopping, and with ventilatory impairment 
of a severe degree confirmed by pulmonary function tests with 
marked impairment of health, warranted a 60 percent 
evaluation.

Under 38 C.F.R. § 4.97, Diagnostic Code 6723 (1996), chronic 
and inactive pulmonary tuberculosis warranted a 100 percent 
evaluation for two years following the date of inactivity, 
following active pulmonary tuberculosis, which was clinically 
identified during active service or subsequently.  
Thereafter, for four years (six years after the date of 
inactivity), a 50 percent evaluation was warranted.  
Thereafter, for five years (11 years after the date of 
inactivity), or following far advanced lesions diagnosed at 
any time while the disease process was active, a 30 percent 
evaluation was warranted.  A 20 percent evaluation was in 
order following moderately advanced lesions, provided that 
there was continued disability, emphysema, dyspnea on 
exertion, or impairment of health.  Otherwise, a zero percent 
evaluation was warranted.  The "revised" version of this 
diagnostic code, as contained in the 2000 Code of Federal 
Regulations, is essentially identical to the prior version.

As revised, 38 C.F.R. § 4.97, Diagnostic Code 6603 (2000) 
allows for a 10 percent evaluation in cases of FEV-1 of 71 to 
80 percent of predicted value, FEV-1/FVC of 71 to 80 percent, 
or DLCO(SB) of 66 to 80 percent of predicted value.  A 30 
percent evaluation is warranted for FEV-1 of 56 to 70 percent 
of predicted value, FEV-1/FVC of 56 to 70 percent, or 
DLCO(SB) of 56 to 65 percent of predicted value.  A 60 
percent evaluation is in order for FEV-1 of 40 to 55 percent 
of predicted value, FEV-1/FVC of 40 to 55 percent, DLCO(SB) 
of 40 to 55 percent of predicted value, or maximum oxygen 
capacity of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

In the present case, the veteran was not specifically treated 
for pulmonary symptomatology prior to his January 1997 VA 
examination, the report of which contains minimal findings.  
However, pulmonary function testing performed on January 15, 
1997, while showing a relatively high level of diffusion 
capacity, revealed FEV-1/FVC of 69 percent.  Under the 
revised criteria of Diagnostic Code 6603, this provides a 
basis for a 30 percent evaluation.

The next pulmonary function testing report, from June 1999, 
contains two sets of findings.  While a standard study 
revealed FEV-1/FVC of 76 percent, a post-bronchodilator study 
revealed FEV-1 of 61.7 percent of predicted value and FEV-
1/FVC of 65 percent; both of these scores meet the revised 
criteria for a 30 percent evaluation under Diagnostic Code 
6603.  The Board does note that the examiner indicated a less 
than optimal effort on the part of the veteran in the 
testing, but this examiner also described a decrease in FEV-1 
since January 1997; significantly, the January 1997 report 
did not indicate a sub-optimal effort.  As such, the Board 
finds that, on balance, the June 1999 results do not 
constitute an improvement over the January 1997 results. 

After resolving all doubt in favor of the veteran as to the 
question of the adequacy of his testing efforts and the 
etiology of his respiratory symptomatology, which the VA 
examiner who saw the veteran in May 1999 found to be at least 
as likely as not etiologically related to his underlying 
pulmonary problems, the Board finds that a 30 percent 
evaluation is warranted for his inactive pulmonary 
tuberculosis under the revised version of Diagnostic Code 
6603 for the period beginning on January 15, 1997.    

With regard to the question of the effective date, the Board 
observes that the veteran's claim for an increase was 
received on September 11, 1996, but it points out that an 
increase in disability was not factually ascertainable prior 
to January 15, 1997.  Therefore, given the "facts found" in 
this case, there is no basis for a compensable evaluation 
prior to January 15, 1997.  See Meeks v. West, 216 F.3d 1363, 
1366-1367; 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) 
(2000).

In reaching its determination in this case, the Board has 
also considered whether an evaluation in excess of 30 percent 
might be warranted for the period beginning on January 15, 
1997.  The Board has reviewed the diagnostic criteria 
described above but finds no evidence of pulmonary function 
testing results corresponding to criteria for a 60 percent 
evaluation under the revised version of Diagnostic Code 6603, 
no other showing of severe tuberculosis residuals, and no 
indication that the veteran's pulmonary tuberculosis has been 
active since the 1950s.  

Based on the above-stated reasoning, the evidence 
preponderates against the veteran's claim for a compensable 
evaluation prior to January 15, 1997, but supports a 
increased rating to 30 percent, and not more, on and after 
that date.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected pulmonary tuberculosis has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis for the period from September 11, 1996 
to January 14, 1997, is denied.

Entitlement to a 30 percent evaluation for inactive pulmonary 
tuberculosis for the period on and after January 15, 1997, is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

Entitlement to an effective date to January 15, 1997, is 
granted for an increased evaluation for inactive pulmonary 
tuberculosis.  


REMAND

The veteran seeks service connection for a heart and vascular 
disorder, to include as secondary to his inactive pulmonary 
tuberculosis.  During his April 1999 VA hearing, the veteran 
reported treatment for his heart and vascular disorder from 
Dr. C.B.  Also, the veteran's May 1999 VA heart examination 
report indicates that he underwent a coronary artery bypass 
graft in February 1999 at "Baptist Hospital."  However, the 
claims file includes no records of such treatment and 
surgery.  The Board also observes that, while the reports of 
the veteran's May 1999 VA heart and respiratory examinations 
contain opinions regarding the etiology of his heart and 
vascular disorder, neither examiner had an opportunity to 
review the claims file.  The Court has held that medical 
opinions not based on a factual predicate in the record lack 
probative value.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).

The duty to assist includes securing medical records to which 
a reference has been made, as well as conducting a thorough 
and contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

Also, as previously noted, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he furnish the addresses of 
and signed release forms for Dr. 
Christian Berry and Baptist Hospital.

2.  Then, the RO should contact Dr. Berry 
and Baptist Hospital and request all 
records of medical treatment of the 
veteran.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.

3.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his heart 
and vascular disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies that the examiner deems necessary 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that a current heart and vascular 
disorder was incurred or aggravated as a 
result of either active service or the 
veteran's service-connected pulmonary 
tuberculosis.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
heart and vascular disorder, to include 
as secondary to his service-connected 
inactive pulmonary tuberculosis.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this remand is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	C. CRAWFORD
	Acting Member, Board of Veterans' Appeals

 


